Case 3:17-cv-00601-MHL Document 165-7 Filed 11/27/19 Page 1 of 6 PageID# 2805




                                 (EXHIBIT G)
Case 3:17-cv-00601-MHL Document 165-7 Filed 11/27/19 Page 2 of 6 PageID# 2806


                                            Been^



                      Patricia A Negron
                                            Generated on: 11/06/2019




Please remember, you are restricted from using this information for:
Employment Screening:

You may not use this information when evaluating a person for employment, reassignment, promotion,
or retention

Hiring of Household Workers:

Including, but not limited to, nannies and domestic workers

Tenant Screening

Including, but not limited to, leasing a residential or commercial space

Educational Qualification:

Including, but not limited to, a person's qualifications for an educational program or scholarship
Credit or insurance:

Accessing the risk of existing credit obligations of an individual and/or determining eligibility for issuing
credit or insurance

Business Transactions Initiated by an Individual Customer:

Reviewing a personal customer account to determine whether the person continues to meet the terms
of the account

Using this information in these ways violates both our Terms & Conditions and the law, and can lead to
possible criminal penalties. We take this very seriously, and reserve the right to terminate user accounts
and/or report violators to law enforcement as appropriate.


Disclaimer: VWiile we are constantly updating and refining our database and service, we do not represent or
warrant that the results provided will be 100% accurate and up to date. BeenVerified, Inc. is a database of publicly
available sources of information aggregated for your convenience. BeenVerified, Inc. does not provide private
investigator services and this information should not be used for employment, tenant screening, or any FCRA
related purposes. BeenVerified, Inc. does not make any representation or warranty as to the character or the
integrity of the person, business, or entity that is the subject of any search inquiry processed through our service.
Copyright © 2019 BeenVerified, Inc. Inc. All Rights Reserved.
 Case 3:17-cv-00601-MHL Document 165-7 Filed 11/27/19 Page 3 of 6 PageID# 2807

                           Table of Contents

Table of Contents                                                                2

Summary                                                                          3

Contact info                                                                     3

Address History                                                                  3

Relatives                                                                        3

Neighbors                                                                        3

Associates                                                                       4

Professional                                                                     4

Education                                                                        4

Social Media                                                                     4

Photos                                                                           4

Possible Owned Assets                                                            4

Criminal & Traffic Records                                                       5

Bankruptcies                                                                     5

Judgments & Liens                                                                5

Licenses & Permits                                                               5
Case 3:17-cv-00601-MHL Document 165-7 Filed 11/27/19 Page 4 of 6 PageID# 2808



Patricia A Negron
Dorchester, MA / Age 52


Personal Overview
 Name:                      Patricia A Negron

 Age:                       52

 Address:                   93 Sawyer Ave Dorchester, MA 02125

 Aliases:                   Patricia A Negron



                                                                                                   Contact Info
Contact Info                                                                                       Found

                   Phone Numbers

                   617-510-9567

                   781-444-3052

                   617-696-9994

                   617-287-8365

#           Email Addresses

            patricia.negron@cox.net

            pnegron@ahh.com

            patricia.negron@coiiegeciub.com




Address History                                                                                  ^ I Addresses
                                                                                                     Found

#       Address                                                                 Last Seen Date

1       93 Sawyer Ave Dorchester, MA 02125                                     03/2007

2       925 Webster St Unit 3 Needham, MA 02492                                 N/A

3       37 Thistle Ave Milton, MA 02186                                         N/A

4       90 Dedham Ave Needham, MA 02492                                         N/A




                                                                                                      Relatives
Relatives                                                                                             Found




Neighbors                                                                                        2 1 Neighbors
                                                                                                 ~ 1 Found
#       Name                              Age   Address

1       DANIEL WBRENNAN                   42
                                                92 Sawyer Ave Dorchester, MA 02125
                                                  First seen: 09/2010, Last seen: 03/2019
Case 3:17-cv-00601-MHL Document 165-7 Filed 11/27/19 Page 5 of 6 PageID# 2809

      DANIEL WBRENNAN               42
                                                92 Sawyer Ave Dorchester, MA 02125
                                                First seen: 09/2010, Last seen: 03/2019




Associates                                                                                           Q I Associates
                                                                                                          Found




Professional                                                                                            1[Jobs
                                                                                                         ~ I Found
         Company                                                 Title                industry

         adams harkness hill                                     N/A                  N/A




                                                                                                            Schools
Education                                                                                                   Found




Social Media                                                                                     1 1 I Social Media
                                                                                                        Found

#    Network                   Profile Link

1    amazon                    http://www.a mazo n.co m/g p/pd p/p rofile/A329K5SU U MTJ09/
2    yellowpages.com           https://www.yello wpa g es.co nVmilton-ma/h e rtz-ca r-renta I

3    superpages.com            https://www.superpages.com/yellowpages/c-car%20rental/s-ma/t-
                               newton%20lower%20falls/

4    buslness.superpages.com   https://business.superpages.com/yellowpages/c-car%20rentai/s-ma/t-
                               newton/

5    superpages.com            https://www.superpages.com/yeilowpages/c-car%20rental/s-ma/t-
                               auburndale/

6    superpages.com            https;//www.superpages.com/yellowpages/c-car%20rental/s-ma/t-
                               newton%20center/

7    buslness.superpages.com   https;//business.superpages.com/yeilowpages/c-car%20rental/s-ma/t-
                               waban/

8    buslness.superpages.com   https://business.superpages.com/yeliowpages/c-car%20rentai/s-ma/t-
                               newto n%2Ou pper%2Ofa lls/
9    business.superpages.com   https://business.superpages.com/yellowpages/c-car%20rental/s-ma/t-
                               newton%20highlands/

10   superpages.com            https://www.superpages.com/yellowpages/c-car%20rental/s-ma/t-newton/
11   business.superpages.com   https://business.superpages.com/yellowpages/c-car%20rental/s-ma/t-
                               newton%20lower%20falls/




Photos                                                                                                 Q I Photos
                                                                                                            Found




Possible Owned Properties                                                                                Properties
                                                                                                         Found
    Case 3:17-cv-00601-MHL Document 165-7 Filed 11/27/19 Page 6 of 6 PageID# 2810



    Possible Owned Automobiles                                                                                          1 automobiles
                                                                                                                    ** 1 Found



    Possible Owned Aircrafts                                                                                           A 1 Aircrafts
                                                                                                                       ^ 1 Found



    Possible Owned Watercrafts                                                                                      n 1 Watercrafts
                                                                                                                  "1 Found



    Criminal & Traffic Records                                                                                         Q 1 Criminal
                                                                                                                       ^ 1 Records



    Bankruptcies                                                                                                    A 1 Bankruptcy
                                                                                                                    ^ \ Records




   Judgments & Liens
   This section is locked. Upgrade this report to view this section.




   Licenses
   This section Is locked. Upgrade this report to view this section.


Disclaimen While we are constantly updating and refining our database and service, we do not represent or warrant that the
results provided will be 100% accurate and up to date. BeenVerified. Inc. is a database of publicly available sources of Information
aggregated for your convenience. BeenVerified, Inc. does not provide private Investigator services and this information should not
be used for employment, tenant screening, or any FCRA related purposes. BeenVerified, Inc. does not make any representation or
warranty as to the character or the integrity of the person, business, or entity that is the subject of any search inquiry processed
through our service.

Copyright ® 2019 BeenVerified, Inc. Inc. All Rights Reserved.
